Whiteley,

admitted that such was the rule of succession and the principle of the common law in cases of trusts, and that the action had been improperly brought in the names of the heirs generally of the trustee.

The Court.

Both objections are fatal to the present action ; and the first also to the right of the eldest male heir of the trustee to recover in a similar action brought in his name alone ; because on the death of Maria Hugg, the wife of the grantor, it became a purely dry or passive trust, and a dry legal estate merely vested in the trustee, the purpose of its creation having been fulfilled, and leaving nothing for him to do but to convey the legal estate to others as directed in the deed creating it, of whom Henry Hugg was one; and since the cases of Lade v. Holford, Buller’s N. P. 110, and England v. Slade, 4-T. P. 682, we are bound to presume that that has been done, and that such an outstanding term or trust in his own trustee has been surrendered to Henry Hugg and the others entitled to the conveyance of the legal estate on her death, as directed in the deed.